Case 2:21-cv-00139-JFW-AFM Document 4 Filed 01/12/21 Page 1 of 3 Page ID #:24



  1

  2

  3

  4

  5

  6

  7

  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10

 11    LAMAR WHITE,                                Case No. 2:21-cv-00139-JFW (AFM)
 12
                           Petitioner,             ORDER SUMMARILY DISMISSING
 13                                                PETITION FOR WRIT OF HABEAS
                 v.                                CORPUS FOR LACK OF SUBJECT
 14                                                MATTER JURISDICTION
       STATE OF CALIFORNIA,
 15

 16                        Respondent.
 17

 18          In 2015, Petitioner was convicted in the Los Angeles County Superior Court
 19   of rape by foreign object and sexual battery. Based upon his prior felony convictions,
 20   Petitioner is currently serving a sentence of 25 years to life plus four years. (ECF No.
 21   1 at 2.)
 22          On appeal, the California Court of Appeal found Petitioner’s trial counsel
 23   provided deficient performance with respect to the sexual battery charge. As a result,
 24   it affirmed Petitioner’s rape conviction, but reversed the sexual battery conviction
 25   and directed the trial court to vacate the consecutive two-year term imposed with
 26   respect to that count. The state appellate court affirmed Petitioner’s rape conviction.
 27   The California Supreme Court denied review.
 28          In 2018, Petitioner filed a federal habeas corpus petition challenging his 2015
Case 2:21-cv-00139-JFW-AFM Document 4 Filed 01/12/21 Page 2 of 3 Page ID #:25



  1   conviction. (Case No. 2:18-cv-05057-JFW (AFM)). That petition raised two claims:
  2   (1) Petitioner received ineffective assistance of counsel at trial based upon numerous
  3   deficiencies and (2) the state court lacked jurisdiction due to the delay in issuing a
  4   warrant for Petitioner’s arrest. On March 10, 2020, this Court entered judgment
  5   denying the petition on the merits and dismissing the action with prejudice. Petitioner
  6   filed a notice of appeal, and the case is currently pending in the Ninth Circuit Court
  7   of Appeal.
  8          The current petition for a writ of habeas corpus, filed on January 4, 2021, again
  9   challenges Petitioner’s 2015 conviction. The petition alleges that trial counsel’s
 10   ineffective assistance warranted reversal of not only the sexual battery conviction,
 11   but the rape conviction. (ECF No. 1 at 5.) In an apparent attempt to distinguish the
 12   current petition from a second or successive petition, Petitioner alleges that it “does
 13   not directly challenge my former Trial counsel’s Ineffective Assistance of Counsel
 14   during my jury trial, instead it challenges the California State Court of Appeal’s
 15   decision to find my former trial counsel to be at fault for I.A.C., but failure to dismiss
 16   all counts in which my trial counsel represented me during trial.” (ECF No. 1 at 6.)
 17   Notwithstanding Petitioner’s attempt to recharacterize his claim, he clearly seeks to
 18   overturn his 2015 conviction. (ECF No. 1 at 6.)
 19          “Before a second or successive application permitted by this section is filed in
 20   the district court, the applicant shall move in the appropriate court of appeals for an
 21   order authorizing the district court to consider the application.” 28 U.S.C.
 22   § 2244(b)(3)(A). Absent authorization from the Court of Appeals, this Court lacks
 23   jurisdiction over a successive petition. See Magwood v. Patterson, 561 U.S. 320, 330-
 24   331 (2010); Cooper v. Calderon, 274 F.3d 1270, 1274 (9th Cir. 2001).
 25          Because Petitioner has not obtained authorization from the Ninth Circuit to file
 26   this second or successive petition, this Court is without jurisdiction to entertain it.1
 27
      1 Pursuant to Ninth Circuit Rule No. 22-3(a), when a request for authorization to file a successive
 28   petition is “mistakenly submitted” to a district court, it must be referred to the Ninth Circuit. Rule
                                                        2
Case 2:21-cv-00139-JFW-AFM Document 4 Filed 01/12/21 Page 3 of 3 Page ID #:26



  1   See Burton v. Stewart, 549 U.S. 147, 153 (2007). Furthermore, to the extent that
  2   Petitioner might contend that his petition meets an exception to the bar on successive
  3   petitions, his argument must first be presented to the Court of Appeals.
  4          IT THEREFORE IS ORDERED that this action be dismissed without
  5   prejudice for lack of jurisdiction.
  6          LET JUDGMENT BE ENTERED ACCORDINGLY.
  7

  8   DATED: January 12, 2021
  9

 10                                                           JOHN F. WALTER
                                                       UNITED STATES DISTRICT JUDGE
 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
      22-3(a) also provides that a district court may refer such a petition to the Ninth Circuit when to so
 27   would serve the interests of justice. Neither circumstance is present in this case. Nevertheless, the
      Clerk is directed to mail petitioner a copy of Ninth Circuit Form 12 so that petitioner may file an
 28   application for leave to file a second or successive petition in the Court of Appeals.
                                                       3
